DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.

Response to Amendment
The amendment filed on 3 June 2022 has been entered.

Drawings
The drawings filed on 3 June 2022 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more arrays of light emitting diodes attached to a first outward facing surface of a first substrate; driver circuitry attached to a second outward facing surface of a second substrate … wherein the second substrate is free of light emitting diodes … a singular wire connection electrically coupling the first substrate and the second substrate such that the driver circuitry drives the one or more arrays of light emitting diodes via the singular wire connection” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
As noted in the prior advisory action, the wire labelled 507 in the new version of Fig. 5a cannot be the claimed singular wire connection of the claims because the wire connects two groups of LEDs but the claimed singular wire connection connects the first substrate to a second substrate which is free of LEDs.  If wire 507 as shown in Fig. 5a connects the first substrate to the second substrate then both substrates have LEDs and thus does not illustrate the claimed subject matter since the claims require one of the substrates to have no LEDs.  

Allowable Subject Matter
Claims 1-2, 4-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a light emitting device, comprising: one or more arrays of light emitting diodes attached to a first outward facing surface of a first substrate; driver circuitry attached to a second outward facing surface of a second substrate, wherein the second substrate has a size and shape identical to that of the first substrate, wherein the second substrate is free of light emitting diodes, an outer layer of phosphor outside the first outward facing surface of the first substrate and the second outward facing surface of the second substrate along with the other limitations of the claim.
Yang (US 2010/0046222 A1), considered the closest prior art, teaches a light emitting device comprising an array of light emitting diodes attached to a first outward facing surface of a first substrate, driver circuitry attached to a second outward facing surface of a second substrate which is free of light emitting diodes.  Yang does not teach that the substrates are the same size and have an outer layer of phosphor outside the first outward facing surface of the first substrate and the second outward facing surface of the second substrate.
Chung et al. (US 2019/0346094 A1), another related prior art, teaches a light emitting device in which a substrate with an array of light emitting diodes and driver circuitry is covered on both sides by a phosphor layer.  However, Chung teaches away from covering the driver circuitry itself with the phosphor layer due to such an arrangement interfering with the heat dissipation of the driver circuitry (Chung paragraph 49).  If Chung’s teachings were to be applied to Yang, the phosphor layer would only be applied to parts of the second substrate not covered with the driver circuitry, which means it wouldn’t be applied to any part of the second substrate since the only purpose of Yang’s second substrate is to host the driver circuitry and one of ordinary skill wouldn’t waste space by providing a bigger substrate than is needed by the circuitry.
Claims 2, 4-9, 19, and 20 inherit the subject matter from claim 1.
With respect to claim 10:	The prior art of record does not teach or reasonably suggest a method of manufacturing a light emitting device, the method comprising: attaching one or more arrays of light emitting diodes to a first outward facing surface of a first substrate; attaching driver circuitry to a second outward facing surface of a second substrate, wherein the second substrate has a size and shape identical to that of the first substrate, wherein the second substrate is free of light emitting diodes; applying an outer layer of phosphor outside the first outward facing surface of the first substrate and the second outward facing surface of the second substrate along with the other limitations of the claims.
Yang (US 2010/0046222 A1), considered the closest prior art, teaches method of making a light emitting device comprising an array of light emitting diodes attached to a first outward facing surface of a first substrate, driver circuitry attached to a second outward facing surface of a second substrate which is free of light emitting diodes.  Yang does not teach that the substrates are the same size and have an outer layer of phosphor outside the first outward facing surface of the first substrate and the second outward facing surface of the second substrate.
Chung et al. (US 2019/0346094 A1), another related prior art, teaches a method of making light emitting device in which a substrate with an array of light emitting diodes and driver circuitry is covered on both sides by a phosphor layer.  However, Chung teaches away from covering the driver circuitry itself with the phosphor layer due to such an arrangement interfering with the heat dissipation of the driver circuitry (Chung paragraph 49).  If Chung’s teachings were to be applied to Yang, the phosphor layer would only be applied to parts of the second substrate not covered with the driver circuitry, which means it wouldn’t be applied to any part of the second substrate since the only purpose of Yang’s second substrate is to host the driver circuitry and one of ordinary skill wouldn’t waste space by providing a bigger substrate than is needed by the circuitry.
Claims 11, 13-18 inherit the subject matter from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875